Citation Nr: 1103136	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  09-00 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) 
under 38 U.S.C.A. § 1318.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel






INTRODUCTION

The Veteran had active service from October 1964 to September 
1967 and from October 1970 to December 1976.  He died in mid-
2007.  The appellant in this matter is his surviving spouse.

This matter is before the Board of Veteran's Appeals (Board) on 
appeal from an October 2007 rating decision by the Department of 
Veterans Affairs (VA), Regional Office (RO), St. Louis, Missouri, 
which denied the above claims.

The issue of service connection for the cause of the Veteran's 
death is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

At the time of the Veteran's death, he was not rated as totally 
disabled due to service-connected disabilities.


CONCLUSION OF LAW

The criteria for DIC pursuant to the provisions of 38 U.S.C.A. § 
1318 have not been met.  38 U.S.C.A. § 1318 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.22 (2010).






REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  However, as the relevant facts 
are undisputed and the resolution of the appellant's claim is 
entirely dependent upon the application of relevant statutes and 
regulations, no notice or assistance is required under the VCAA 
in the instant case.  See Kane v. Principi, 17 Vet. App. 97, 103 
(2003); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

DIC under the provisions of 38 U.S.C.A. § 1318

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a 
deceased Veteran's surviving spouse in the same manner as if the 
Veteran's death is service-connected, even though the Veteran 
died of non-service-connected causes, if the Veteran's death was 
not the result of his or her own willful misconduct and at the 
time of death, the Veteran was receiving, or was entitled to 
receive, compensation for service-connected disability that was 
rated by VA as totally disabling for a continuous period of at 
least 10 years immediately preceding death; or was rated totally 
disabling continuously since the Veteran's release from active 
duty and for a period of not less than five years immediately 
preceding death; or was rated by VA as totally disabling for a 
continuous period of not less than one year immediately preceding 
death if the Veteran was a former prisoner of war who died after 
September 30, 1999.  The total rating may be either schedular or 
based upon unemployability.  38 U.S.C.A. § 1318.

In order for DIC benefits to be awarded to the appellant under 
the provisions of 38 U.S.C.A. § 1318, it must be established that 
the Veteran received or was entitled to receive compensation for 
a service-connected disability at the rate of 100 percent for a 
period of 10 years immediately preceding his death.  See 
Rodriguez v. Peake, 511 F.3d 1147 (Fed. Cir. 2008).

It is undisputed that the Veteran was not a former prisoner of 
war and was not continuously rated totally disabling for a period 
of not less than five years from the date of his discharge from 
active duty, which was in 1976, so those parts of 38 U.S.C.A. § 
1318 are clearly not applicable.

The evidence of record at the time of the Veteran's death shows 
that service connection was in effect for left knee medial 
collateral ligament repair with traumatic arthritis, rated as 10 
percent disabling, and for diabetes mellitus type II, also rated 
as 10 percent disabling.  The Veteran's combined disability 
rating for compensation was 10 percent from October 2, 1997, and 
20 percent from March 31, 2005.  At no time had the Veteran been 
rated as 100 percent disabled due to service-connected 
disabilities.  Hence, the Veteran was not in receipt of a total 
disability rating for a period of ten years immediately preceding 
his death as required under 38 U.S.C.A. § 1318(b).  Therefore, 
the appellant is not eligible for DIC benefits under 38 U.S.C.A. 
§ 1318(b) on the grounds that the Veteran had been in receipt of, 
or actually established entitlement to, a total rating for ten 
years prior to his death. 38 C.F.R. § 3.22.  Entitlement to these 
benefits must thus be denied as a matter of law.  Where, as here, 
the law is dispositive, the claim must be denied because of lack 
of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994).


ORDER

Entitlement to DIC benefits under 38 U.S.C.A. § 1318 is denied.



REMAND

Unfortunately, a remand is required in this case as to the issue 
of service connection for the cause of the Veteran's death.  
Although the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon which to 
decide the appellant's claim so that she is afforded every 
possible consideration.  VA has a duty to make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(c), (d) (2010).

The appellant principally asserts that the Veteran's service-
connected diabetes mellitus contributed to cause his death which 
was ultimately due to chronic obstructive pulmonary disease and 
congestive heart failure.  At the time of his death, service 
connection was in effect for left knee medial collateral ligament 
repair with traumatic arthritis and for diabetes mellitus type 
II.  

The law provides that service connection may be established for 
the cause of a Veteran's death when a service-connected 
disability was either the principal or a contributory cause of 
death.  38 C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see also 38 
U.S.C.A. §§ 1110 and 1112.  A service-connected disability is the 
principal cause of death when that disability, singly or jointly 
with some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  38 C.F.R. § 
3.312(b).  A contributory cause of death must be causally 
connected to the death and must have contributed substantially or 
materially to death, combined to cause death, or aided or lent 
assistance to the production of death.  38 C.F.R. § 3.312(c)(1).  
See generally Harvey v. Brown, 6 Vet. App. 390, 393 (1994).

Accordingly, service connection for the cause of a Veteran's 
death may be demonstrated by showing that the Veteran's death was 
caused by a disability for which service connection had been 
established at the time of death or for which service connection 
should have been established.

The Veteran served in Vietnam from September 1966 to September 
1967, during the Vietnam era.  Effective August 31, 2010, VA 
amended 38 C.F.R. § 3.309(e), in pertinent part, to add ischemic 
heart disease to the list of diseases associated with exposure to 
certain herbicide agents.  The intended effect of this amendment 
is to establish presumptive service connection for this disease 
based on herbicide exposure.  This amendment is applicable to 
claims received by VA on or after August 31, 2010, and to claims 
pending before VA on that date, as well as certain previously 
denied claims.

The Board notes that, for purposes of this regulation, the term 
"ischemic heart disease" includes, but is not limited to, 
acute, subacute, and old myocardial infarction; atherosclerotic 
cardiovascular disease including coronary artery disease, 
including coronary spasm, and coronary bypass surgery; and 
stable, unstable, and Prinzmetal's angina.  Since the term refers 
only to heart disease, it does not include hypertension or 
peripheral manifestations of arteriosclerosis such as peripheral 
vascular disease or stroke.  See VBA Training Letter 211A (10-
04), dated June 14, 2010.

Thus, service connection may be presumed for residuals of Agent 
Orange exposure by showing two elements.  First, a Veteran must 
show that he or she served in the Republic of Vietnam during the 
Vietnam War era.  See 38 U.S.C.A. § 1116; 38 C.F.R. §  
3.307(a)(6).  The second element required for presumed service 
connection for residuals of Agent Orange exposure is that a 
Veteran must be diagnosed with one of the specific diseases 
listed in 38 C.F.R. § 3.309(e), as amended 75 Fed. Reg. 53,202 
(August 31, 2010); Brock v. Brown, 10 Vet. App. 155, 162 (1997).

The record shows that the Veteran died at his place of residence 
at the age of 59. The immediate cause of death, as shown on his 
Certificate of Death, was chronic obstructive pulmonary disease, 
due to (or as a consequence of) congestive heart failure.  No 
significant conditions contributing to death were shown.  An 
autopsy was not performed.

A VA hospital treatment discharge record dated in June 2007 shows 
that the Veteran had undergone an echocardiogram of the heart 
which had shown congestive heart failure with a 30 percent 
ejection fraction.  The discharge report explaining that the 
echocardiogram showed congestive heart failure does not appear to 
have been prepared by a cardiologist . The report of the 
echocardiogram has not been associated with the Veteran's claims 
file.  The Board finds that under the circumstances of this case, 
such findings must be obtained on remand prior to further 
disposition of this matter.  VA has a duty to request all 
available and relevant records from federal agencies, including 
VA medical records.  See 38 C.F.R. § 3.159(c)(2), (c)(3); Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (because VA is deemed to have 
constructive knowledge of all VA records and such records are 
considered evidence of record at the time a decision is made).

In November 2009, a VA medical opinion was obtained in an effort 
to assist in the adjudication of this claim.  The opinion was 
prepared by a VA physician, following a review of the Veteran's 
entire claims file, but it is unclear whether this physician was 
an expert in cardiology.  The VA examiner indicated that the 
Veteran's last illness was preceded by hospitalization in mid-
2007 with a discharge diagnosis of exacerbation of chronic 
obstructive pulmonary disease, acute on chronic respiratory 
failure, uncontrolled diabetes mellitus, and congestive heart 
failure with an ejection fraction of 30 percent, newly diagnosed.  
Following a recitation of the Veteran's medical history as 
obtained from the claims file, the examiner indicated that 
nowhere in the clinic file was there a diagnosis of coronary 
artery disease.

The examiner opined that the Veteran's congestive heart failure 
was related to his hypertension, his long history of tobacco 
abuse, his obesity, his expiratory failure, all of which were at 
least as likely as not the contributing cause of his congestive 
heart failure.  But it is unclear whether the physician who 
prepared this opinion was a cardiologist.  In this case, in order 
to fully and fairly adjudicate the claim, an opinion, clearly 
prepared by a cardiologist, must be obtained.  The cardiologist 
shall opine whether the findings of the Veteran's June 2007 
echocardiogram demonstrate that his congestive heart failure was 
caused ischemic heart disease or not.  As such, the Board finds 
that additional development is required prior to adjudication of 
this matter as the outcome such development is potentially 
relevant as to whether service connection may be presumed for 
residuals of Agent Orange exposure as they relate to the 
Veteran's congestive heart failure.  When medical evidence is 
inadequate, VA must supplement the record by seeking an advisory 
opinion or ordering another medical examination.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), Hatlestad v. Derwinski, 3 Vet. 
App. 213 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the appropriate 
VA medical facility in Kansas City, Missouri, 
and attempt to obtain all final medical 
treatment records of the Veteran associated 
with his inpatient treatment from June 15, 
2007, to June 21, 2007, to include all 
diagnostic studies performed during that time 
period.  Specifically, the echocardiogram 
study referenced in a June 21, 2007, VA 
hospital treatment record must be obtained 
and associated with the Veteran's claims 
file.  All records obtained shall be 
associated with the Veteran's claims file.  
If these requested records are unavailable, 
or the search for them otherwise yields 
negative results and further attempts to 
obtain these records would be futile, this 
must be documented in the Veteran's claims 
file and the appellant notified in accordance 
with 38 C.F.R. § 3.159(c)(2).

2.  The RO/AMC shall then obtain a VA medical 
opinion from a VA cardiologist as to the 
nature and etiology of the Veteran's 
congestive heart failure which contributed to 
cause the Veteran's death.  The Veteran's 
claims file and a copy of this Remand must be 
provided and reviewed in conjunction with 
formulating an opinion.

The cardiologist is requested to examine and 
interpret the findings of the above-
referenced June 2007 echocardiogram and 
provide an opinion as to whether it is at 
least as likely as not that the Veteran's 
congestive heart failure was either caused or 
manifested by any element of ischemic heart 
disease, to include acute, subacute, and old 
myocardial infarction; atherosclerotic 
cardiovascular disease including coronary 
artery disease, including coronary spasm, and 
coronary bypass surgery; and stable, 
unstable, and Prinzmetal's angina.

If the Veteran's congestive heart failure was 
not caused or manifested by any element of 
ischemic heart disease, the cardiologist is 
requested to provide an opinion as to the 
etiology of the congestive heart failure.

The term "at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
causation.

It is requested that the examiner consider 
and reconcile any additional opinions of 
record or any contradictory evidence 
regarding the above.  A complete rationale 
for any opinion expressed should be provided.

3.  The RO/AMC will then review the Veteran's 
claims file and ensure that the foregoing 
development actions have been conducted and 
completed in full, and that no other 
notification or development action, in 
addition to those directed above, is 
required.  If further action is required, it 
should be undertaken prior to further claim 
adjudication.  

4.  The RO/AMC will then readjudicate the 
appellant's claim.  If the benefits sought on 
appeal remain denied, the appellant should be 
provided with a Supplemental Statement of the 
Case.  An appropriate period of time should 
be allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The appellant 
need take no action until she is so informed.  She has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  The purposes of this remand are to obtain 
additional information and comply with all due process 
considerations.  No inference should be drawn regarding the final 
disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


